DETAILED ACTION

	NOTE: the only change made is to the amendment of claim 3 in line 3. The original recitation of “replace the term “in” with –an—” now reads ‘replace the term “in” with –at—’. The rest of the examiner’s amendment, and the reasons for allowance, is merely being reproduced from the original Notice of Allowance for the purpose of having all the correct information in a single Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (NOTE: new terminology is listed in bold print): 
	Claim 1: in line 12, delete the recitation “on angling said portion”.
	Claim 2: in line 3, delete the term “adjusting” and replace the term “largely” with –substantially—
–at— and in line 5 delete the term “adjusting”; in line 6, replace the phrase “the movement” with –the adjusting movement— and replace line 7 with –completion of the forming process—
	Claim 6: in line 3, delete the phrase “during the adjustment”.
Claim 7: in line 3, delete the phrase “during the adjustment”.
Claim 8: in line 3, delete the phrase “during their adjustment movement”.
Claim 9: in line 2, replace “both clamping jaws” with –the clamping jaws—
Claim 11: in line 3-4, replace the recitation “which adjustment path of the clamping beams” with –and the straight adjustment path of each of the clamping beams supporting the clamping jaws—	
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Frederick J. Dorchak, on 06/03/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Vidotto (EP 1,797,973 A1) is regarded as the closest prior art to the claimed invention and in accordance with claim 1 discloses:
A method for forming a workpiece using a bending machine (Abstract) comprising the steps:
clamping the workpiece (12, fig. 1) between a first clamping jaw (1) with a first shaping edge and a second clamping jaw (2) with a second shaping edge so that a portion of the workpiece projects between the shaping edges (see fig. 1); and

wherein the bending edge (6) of said adjustable bending bar (6, 7) is guided on angling said portion along a straight movement path (see fig. 1 which illustrates by the directional arrows associated with bending bar 6, 7 that the bending edge 6 can be moved along a straight movement path).
Vidotto fails to disclose in that after the bending edge has passed the shaping edges, said shaping edges are adjusted along an adjustment path which approaches the movement path of the bending edge. And the prior art, as further exemplified by Borwig et al. (US 2012/0318031 A1), Codatto (US 5,868,024 A), Courant (US 5,615,571 A), Hayashi et al. (US 4,722,214 A), Kim et al. (KR 101420048 B1), Kunze (US 5,941,116 A), Prunotto et al. (US 5,642,291 A), and Sartorio (US 5,182,936 A), fails to cure the deficiencies of Vidotto. Accordingly, the claims are deemed to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725